                     3:20-cv-03196-SEM-TSH # 1         Page 1 of 8
                                                                                            E-FILED
                                                              Tuesday, 04 August, 2020 11:18:12 AM
                                                                       Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                          SPRINGFIELD DIVISION

 CHRISTINE NEFF,
                          Plaintiff,

             v.                                 Case No.:

 CEDARHURST LIVING, LLC

                          Defendant.


                                    COMPLAINT

      NOW COMES CHRISTINE NEFF, Plaintiff herein, by Carl R. Draper, one of

her attorneys, and for her Complaint against Defendant CEDERHURST LIVING,

LLC., she states the following:

PARTIES

1.    Christine Neff is a citizen of the State of Illinois and a resident of Champaign,

      Illinois which is within the Central District of Illinois.

2.    Defendant, Cedarhurst Living, LLC, is a limited liability corporation

      authorized to conduct business in the State of Illinois and operates its

      businesses, among other areas, in Quincy, Jacksonville, and Springfield,

      Illinois. Those operations are all within the Central District of Illinois.

JURISDICTION AND VENUE

3.    The facts at issue in the allegations contained in this Complaint happened and

      had impacts on the Plaintiff in the Central District of Illinois.




                                       Page 1 of 8
                    3:20-cv-03196-SEM-TSH # 1        Page 2 of 8




4.   This action makes claims pursuant to the Family Medical Leave Act, 29 USC

     §2601. This court has jurisdiction pursuant to 28 USC §1343(a) (3) and (a)(4)

     in that this action involves a question of federal law.

5.   Plaintiff is an individual who also is an “eligible employee” within the meaning

     of the Family Medical Leave Act (FMLA) in that she had been an employee for

     the employer for more than 18 months preceding the events alleged below. (29

     USC § 2611)

6.   Defendant is an “employer” within the meaning of FMLA in that Defendant

     was engaged in commerce and employed more than 50 employees during each

     14-day for 20 or more of the preceding calendar weeks in relation to the events

     alleged herein. (29 USC § 2611)

7.   At the times relevant to the matter alleged herein, Plaintiff had been employed

     as the Senior Regional Director of Operations responsible for 5 assisted living

     in memory care communities that included, among others, the facility in

     Jacksonville, Illinois. She was sometimes assigned to other responsibilities.

FACTS

8.   Beginning generally in November 2018, Plaintiff’s duties as Regional Director

     of Operations increased requiring a substantial workload that included on

     average more than 60 hours per week.

9.   In February 2019, Plaintiff received a promotion to the position of Senior

     Regional Director of Operations which made her responsible for all Regional




                                    Page 2 of 8
                     3:20-cv-03196-SEM-TSH # 1        Page 3 of 8




      Directors when the Vice President of Operations, Almir Sajtovic (Sajtovic), was

      unavailable or on vacation.

10.   In November 2019, Plaintiff began suffering uncontrollable stress seriously

      affecting her health.

11.   On November 4, 2019 Plaintiff met with Sajtovic to discuss her health concerns

      including high levels of stress and sleep disorder. At that time, Sajtovic told

      Plaintiff that if she needed to take time off, he would cover her responsibilities.

12.   As a consequence, Plaintiff contacted Sajtovic on November 14, 2019 to discuss

      the continuing job stress caused by recent work-related events.

13.   Plaintiff, at that time, had a telephone call with Sajtovic to discuss work issues

      and explained that she had been crying all night and under such stress that

      she was not sure that she could continue working for Defendant.

14.   On November 15, 2019, Plaintiff contacted Jarika Peterson, the Vice President

      of Human Resources by text messaging stating that she was not feeling well

      and requested information about the employee assistance program.

15.   On November 15, 2019 Plaintiff followed up and called the Employee

      Assistance Program for help with her mental health issues.

16.   After discussing these issues with the Employee Assistance Program, Plaintiff

      again communicated by text message to Sajtovic explaining that she was

      crying and could not stop. To this, Sajtovic replied that she could take as much

      time off work as needed. A true and correct copy of the text messages are

      attached hereto as Exhibit A.




                                      Page 3 of 8
                     3:20-cv-03196-SEM-TSH # 1        Page 4 of 8




17.   On November 19, 2019, Plaintiff contacted Brinda Beasley to request

      information about disability insurance coverage or other options relating to

      time off from work.

18.   Plaintiff was not given any further information concerning any forms or other

      information needed to properly apply for FMLA benefits.

19.   Defendant denied Plaintiff’s request for time off. Plaintiff was not allowed to

      leave work on November 15, 2019 despite her request and her serious condition

      that she had reported.

20.   On November 15, 2019 Stephanie Phingsten, Vice President of Clinical

      Services had reported to Sajtovic several times that day about Plaintiff’s

      condition.

21.   Defendant terminated Plaintiff’s employment on November 17, 2019 after

      Plaintiff continued telling Sajtovic of her extreme exhaustion and emotional

      state.

22.   Plaintiff then contacted Brinda Beasley, Vice President of Employee Relations

      to explain her request for leave and to be allowed to return to work, but Beasley

      refused.

STATUTES INVOLVED

23.   At all times relevant to the allegations of this complaint, there was in force and

      effect the Family and Medical Leave Act.29 U.S.C. §2612 et seq. (“the Act”)

24.   Pursuant to the Act, eligible employees are entitled to up to a total of 12

      workweeks of leave during any 12-month period because of a serious health




                                     Page 4 of 8
                    3:20-cv-03196-SEM-TSH # 1        Page 5 of 8




25.   condition that makes the employee unable to perform the functions of the

      position held. 29 U.S.C. §2612(a).

26.   Pursuant to the Act, any eligible employee who takes leave under for the

      intended purpose of the leave shall be entitled, on return from such leave to be

      restored by the employer to the position of employment held by the employee

      when the leave commenced. 29 U.S.C. §2614(a).

27.   The Act makes it, “… unlawful for any employer to interfere with, restrain, or

      deny the exercise of or the attempt to exercise, any right provided…” by the

      Act. 29 U.S.C. §2615.

28.   The Act authorizes civil actions for any violation of the FMLA by an employer

      and provides the remedies at 29 U.S.C. § 2617 as follows:

      (a) Civil action by employees.

            (1)    Liability. Any employer who violates section 105 shall be
            liable to any eligible employee affected—

                    (A) for damages equal to—

                         (i) the amount of—

                                 (I) any wages, salary, employment benefits,
                                     or other compensation denied or lost to
                                     such employee by reason of the violation;
                                     or

                                 (II) in a case in which wages, salary,
                                      employment benefits, or other
                                      compensation have not been denied or
                                      lost to the employee, any actual
                                      monetary losses sustained by the
                                      employee as a direct result of the
                                      violation, such as the cost of providing
                                      care, up to a sum equal to 12 weeks (or



                                       Page 5 of 8
        3:20-cv-03196-SEM-TSH # 1        Page 6 of 8




                         26 weeks, in a case involving leave
                         under section 102(a)(3) of ages or salary
                         for the employee;

             (ii) the interest on the amount described in clause
                   (i) calculated at the prevailing rate; and

             (iii) an additional amount as liquidated damages
                   equal to the sum of the amount described in
                   clause (i) and the interest described in clause
                   (ii), except that if an employer who has violated
                   section 105 proves to the satisfaction of the
                   court that the act or omission which violated
                   section 105 in good faith and that the employer
                   had reasonable grounds for believing that the
                   act or omission was not a violation of section
                   105 , such court may, in the discretion of the
                   court, reduce the amount of the liability to the
                   amount and interest determined under clauses
                   (i) and (ii), respectively; and

       (B) for such equitable relief as may be appropriate,
           including employment, reinstatement, and
           promotion.

(2) Right of action. An action to recover the damages or
    equitable relief prescribed in paragraph (1) may be
    maintained against any employer (including a public agency)
    in any Federal or State court of competent jurisdiction by any
    one or more employees for and in behalf of—

       (A) the employees; or

       (B) the employees and other employees similarly
          situated.

(3) Fees and costs. The court in such an action shall, in addition
     to any judgment awarded to the plaintiff, allow a reasonable
     attorney’s fee, reasonable expert witness fees, and other
     costs of the action to be paid by the defendant.




                        Page 6 of 8
                      3:20-cv-03196-SEM-TSH # 1         Page 7 of 8




29.   The acts or omissions of Defendant violated the rights that Plaintiff had under

      the Act in one or more of the following ways:

      A.      Defendant interfered with, restrained, and/or denied Plaintiff’s exercise

              of her rights under the FMLA by refusing to authorize her reasonable

              requests for medical leave.

      B.      Defendant interfered with, restrained, and/or denied Plaintiff’s exercise

              of her rights under the FMLA by terminating Plaintiff from her

              employment.

      C.      Defendant interfered with, restrained, and/or denied Plaintiff’s exercise

              of her rights under the FMLA by refusing her request to be reinstated

              to her full-time position



      WHEREFORE, Plaintiff prays for judgment against the Defendant as follows:

      a. Statutory damages for lost wages, benefits, and other compensation, plus

           interest thereon at the statutory rate, pursuant to 29 U.S.C.A.

           §2617(a)(1)(A)(i) and 29 U.S.C.A. §§ 2617(a)(1)(A)(ii)

      b.   Additional liquidated damages in the amount of the above-requested

           award, pursuant to 29 U.S.C.A. § 2617(a)(1)(A)(iii).

      c    Equitable relief in the form of reinstatement or front pay, as the court

           deems appropriate, pursuant to 29 U.S.C.A. § 2617(a)(1)(B).




                                          Page 7 of 8
              3:20-cv-03196-SEM-TSH # 1        Page 8 of 8




d.   Attorney’s fees, expert witness fees, and costs of this action, pursuant to

     29 U.S.C.A. § 2617(a)(3), and such other relief as this Court may deem

     just and proper.



                        DEMAND FOR JURY TRIAL

The Plaintiff demands a trial by jury.




                                         CHRISTINE NEFF, Plaintiff,

                                  By:     s/ Carl R. Draper
                                         Carl R. Draper, #03128847
                                         FELDMANWASSER
                                         1307 South Seventh Street
                                         Springfield, IL 62703
                                         (217) 544-3403
                                         cdraper@feldman-wasser.com




                               Page 8 of 8
